It is a great pleasure to join other delegations in expressing our cordial congratulations to you, Sir, on your election as President of the General Assembly at its seventieth session.
The current session of the General Assembly offers a unique opportunity not only to acknowledge the accomplishments of the United Nations over the last 70 years, but also to reiterate our strong commitment to meeting the aspirations and hopes of our peoples for secure and sustainable development. For 70 years, the United Nations has stood for peace and security, international cooperation and human rights. Over this short but intense period of history, the United Nations has made great strides in promoting stability and sustainable development and in reducing or even eliminating poverty and inequality all over the world. During this period, the mechanisms for interaction that we have set up together to facilitate international cooperation have functioned with considerable success. Recently, the United Nations Summit adopted the new 2030 Agenda for Sustainable Development (resolution 70/1), which lays the foundation for and identifies the
areas in which the international community can work to attain sustainable development that would meet the interests of all peoples and every individual.
Over seven decades, the United Nations has made a remarkable contribution to assisting in the formation of new independent States and their further development. When, at the dawn of its independence, Tajikistan was faced with the difficulties of transition, it received extensive support from the United Nations, which enabled the country to embark on the road towards democratic development. The major pillars of Tajikistan’s development, laid down with the assistance of the United Nations, contributed to the country’s ability to participate in international processes set up to foster cooperation and interaction. Today, Tajikistan is contributing significantly to fighting terrorism and extremism, transnational organized crime, illicit drug trafficking, arms smuggling and human trafficking, and in promotion of the United Nations water agenda.
Our national police officers are participating in United Nations and African Union peacekeeping operations in Darfur and are contributing to peacebuilding processes shoulder to shoulder with colleagues from other Member States. Our drug control agency that was established with United Nations support continues to play an important role in combating illicit drug trafficking. Indeed, since 1995, Tajikistan’s national drug enforcement authorities have confiscated more than 111 metric tons of narcotics, an amount equivalent to 206,650,000 drug doses, which could turn 50 million people the world over into drug abusers. This data proves that Tajikistan ranks among the world’s top 10 States in the seizure of illicit drugs.
The world has undergone dramatic transformation in the last decades. Global processes are more dynamic and complex than ever. Along with the positive contributions globalization has made to overall development, globalization has also had negative impacts that threaten security and development in individual countries and in the world as a whole.
The increase in the number of armed conflicts and acts of terror, food, energy and financial and economic crises, degradation of the environment, climate change and the spread of infectious diseases demand from us a concerted and comprehensive response. In this context, the United Nations remains the key platform for consensus on the key issues of international security and development and for coordination of joint action
8/51 15-29431

29/09/2015 A/70/PV.16
of the international community towards responding to global threats and challenges. Of special concern are the scope and global nature of the current threats posed by terrorism, drug-trafficking and organized crime. The destructive and inhumane forces of terrorism and extremism have continued to gain in strength, attracting into their orbit an ever-growing number of young people. Those forces seriously undermine efforts of countries and regions to maintain the security and peaceful development.
Combating international terrorism and extremism has become a top priority. There is an undeniable need to develop national, regional and international mechanisms to eliminate military infrastructure, block channels of financial and logistical support, prevent recruiting and propaganda that promotes violence, and counteract the use of modern information and communication technologies for the purpose of terror. It is also essential that we pool our efforts to find ways to address the issues of poverty reduction and the negative impact of globalization, and to prevent and resolve regional conflicts. Strengthening cross-cultural and interfaith dialogue, mutual trust and tolerance would play a pivotal role.
It is in our common interests for Member States to implement the United Nations Global Counter- Terrorism Strategy and relevant resolutions of the General Assembly and the Security Council in order to effectively combat all forms and manifestations of terrorism, including the use of the Internet for terrorist activities. Any joint response to a sudden outbreak of terrorism and extremism should be commensurate with the scope of that threat.
The prevention of drug-trafficking, which has unfortunately continued to increase yearly, should become an integral part of our common struggle against terrorism and global organized crime. Money earned from drug-trafficking is channelled to financing acts of terror and organized crime activities. In that context, the special session on drugs to be held in 2016 will offer an opportunity not only to review the implementation of the Political Declaration and Plan of Action on International Cooperation towards an Integrated and Balanced Strategy to Counter the World Drug Problem, but also to develop new and effective measures for combating that evil. In the light of those efforts, in May Tajikistan held a high-level international conference on drug control that sought to consolidate international cooperation on counter-narcotics.
Our friendly neighbouring nation of Afghanistan has embarked on the implementation of its transformation decade. The new stage of enhancing and reinforcing the security and stability of the country and the rehabilitation of its economic and social sectors is being accompanied by addressing the most urgent and practical issues, which requires increasing the targeted assistance of the international community, in which the United Nations should play a central and coordinating role. Tajikistan is in favour of expanding friendly and good-neighbourly relations with Afghanistan and calls on the international community to support the efforts of the Government of that country to achieve peace and stability by addressing the social and economic challenges that the country faces, pursuing the process of national reconciliation and inclusive dialogue, and involving the country in regional cooperation. Tajikistan continues to make its contribution to the social and economic development of Afghanistan.
The peaceful solution of the issue of the Iranian nuclear programme demonstrated the enormous potential of diplomatic means to resolve the urgent problems of our shared planet. We are convinced that the Joint Comprehensive Plan of Action on Iran’s nuclear programme, enshrined in Security Council resolution 2231 (2015), will contribute to the strengthening of regional and international peace, genuine stability and mutual trust and be instrumental in reinforcing the nuclear non-proliferation regime. We hope that United Nations Member States will be guided by good will and resolve to resolve the most urgent disputes and conflicts, by using political and diplomatic means, in addressing other urgent issues.
Last July, Tajikistan hosted regional consultations for the countries of South and Central Asia in preparation of the World Humanitarian Summit in 2016 in Istanbul. We hope that the recommendations voiced at those consultations will have a positive effect on the humanitarian activities of all countries.
In December, the international community will meet again at the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris to conclude the round of negotiations on climate change that we began in Bali. We hope that Member States will take advantage of that opportunity and adopt a new document on climate change, based on the principles of the Framework Convention and, by so doing, lay the foundations of a transition to sustainable development. We believe that such a transition will
15-29431 9/51

A/70/PV.16 29/09/2015
require not only industrial modernization, based on innovative technologies, but also significant changes in mentalities and consumption patterns.
The long-term observations of our experts attest to the increased impact of climate change on the environmental, social and economic situation in our country and region. According to those observations, over the past 60 years the average annual temperature in Tajikistan has increased by 1°C, the number of days with heavy precipitation has risen, natural meteorological disasters have become more frequent and severe, and the degradation of glaciers has accelerated. This past summer, as a result of the abnormally high temperature and severe precipitation, the mountainous part of the country suffered natural disasters that caused hundreds of millions of United States dollars in economic damage. Regrettably, these disasters also claimed human lives.
In terms of carbon dioxide emissions, Tajikistan ranks one hundred and thirty-fifth among greenhouse gas-emitting countries. Per capita greenhouse gas emissions in the country is 10 times less than that of the average world index. Widespread use of renewable energy sources — predominantly hydropower — would facilitate the economic and social development of the country and promote the “green economy”.
It is becoming apparent that climate change affects the quantity and quality of freshwater resources. It is known that as a result of climate change, the amount of water resources stored in glaciers and snow caps has diminished, the area of ground waters affected by salinization has increased, and precipitation has become more frequent and heavier. In turn, the changes in the hydrological cycle may have a negative impact on water, energy and food security and entail an added risk of floods and extreme droughts. We believe that in such circumstances, it is essential to review existing practices of water-resource management in order to ensure adequate adaptation not only to climate change, but also to population growth and a changing world economy, as well as to the scarcity of freshwater resources.
In Central Asia, where water resources are a key factor in achieving the sustainable development of the region, the need for the elaboration of a comprehensive regional plan of adaptation to climate change became urgent long ago. This imperative is also driven by the accelerated degradation of the glaciers in the region as a result of climate change. The observations of expert
confirm that, since the 1960s, the region’s glaciers, which remain the main source of water for Central Asian rivers, have been degraded by a factor of three.
As 2015 is the final year of the International Decade for Action, “Water for Life”, 2005-2015, a global initiative approved by the General Assembly to facilitate the achievement of the Millennium Development Goals, a number of water forums have been held to review progress and analyse gaps in the implementation of the International Decade. Such forums include the General Assembly high-level interactive dialogue for a comprehensive review of the progress on the implementation of the International Decade, held last March here in New York, and a high- level international conference on the implementation of the International Decade held in Dushanbe, in June. We expect that, in taking stock of the results of the Decade, the United Nations will take on board the outcomes of these events and other relevant forums held in support of a comprehensive review of the implementation of the Decade.
I take this opportunity to extend my deep appreciation to the Member States, the President of the General Assembly, the Secretary-General, the United Nations agencies and institutions, international organizations, and representatives of civil society, academia and business for actively participating in and implementing the Decade and for following up its outcomes.
A few days ago, we adopted a road map for achieving sustainable development that comprehensively incorporates the water component. Over the next 15 years, against the backdrop of the ever-increasing impact of climate change on water resources, environmental degradation, population growth and food and energy crises, we will have to make enormous efforts to ensure the timely achievement of the goals we have set forth.
In our view, fostering cooperation, partnership and water diplomacy will promote the timely adoption of relevant measures to mitigate the impact of destructive processes and help to achieve Sustainable Development Goals. In this context, there is a need for additional platforms for strengthening cooperation at all levels with the engagement of all interested stakeholders. In this regard, and given the positive outcomes of previous joint initiatives, we propose to consider the possibility of proclaiming a new international water decade, aimed
10/51 15-29431

29/09/2015 A/70/PV.16
at promoting the implementation of the new 2030 Agenda for Sustainable Development. We sincerely hope that all States Members of the United Nations will lend their support to make this initiative a reality.
